EXHIBIT 99 HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION FOURTH QUARTER AND FULL YEAR 2010 TABLE OF CONTENTS 4Q and Full Year 2010 Supplemental Reports Page 1. Earnings Release 1-9 2. Owned Community Results, Quarterly and Year-to-Date 10-13 3. Physical Occupancy Comparison by Region 14 4. Net Operating Results 15 5. New Lease and Renewal Lease Rents vs. Expiring Lease Rents 16 6. Resident Statistics 17 7. Net Operating Income Detail and Seasonality Factor for NAV Calculation 18 8. Operating Expense Detail 19 9. Discontinued Operations 20 Summary of Recent Acquisitions 21 Summary of Recent Sales 22 Breakdown of Owned Units by Market 23 Debt Summary Schedule 24-26 Recurring Capital Expenditure and Adjusted NOI Summary 27-29 Development Communities 30 2011 Earnings Guidance 31-33 Table of Contents FOR IMMEDIATE RELEASE Home Properties Reports Fourth Quarter and Full Year 2010 Results Dividend Increased ROCHESTER, N.Y., February 17, 2011 – Home Properties (NYSE:HME) today released financial results for the fourth quarter and year ended December 31, 2010.All results are reported on a diluted basis. “In 2010, Home Properties repeated its 2009 leadership in same-store Net Operating Income (“NOI”) growth among the publicly-traded apartment companies, again demonstrating the consistently-strong performance of our geographic markets, property type and repositioning business model,” said Home Properties’ President and CEO Edward J. Pettinella. Earnings per share ("EPS") for the quarter ended December 31, 2010 was $0.18, compared to $0.36 for the quarter ended December 31, 2009.The $0.18 decrease in EPS was primarily a result of the net effects of an increase in income from continuing operations of $0.03 per share combined with a decrease of $0.24 per share in gain on disposition of property.EPS for the year ended December 31, 2010 was $0.54, compared to $1.04 for the year ended December31, 2009.The year-over-year decrease of $0.50 per share was primarily attributable to a $0.54 per share decrease in gain on disposition of properties offset by a $0.09 per share decrease in losses from discontinued operations. For the quarter ended December 31, 2010, Funds From Operations ("FFO") was $41.9 million, or $0.85 per share, compared to $35.4 million, or $0.77 per share, for the quarter ended December 31, 2009.Fourth quarter 2010 FFO of $0.85 per share was $0.06 above analysts’ mean estimate, as reported by Thomson, and the midpoint of the guidance range provided by management.FFO for the year ended December 31, 2010 was $3.10 per share, compared to $3.22 in the year-ago period.Year-to-date 2010 FFO includes $0.06 in costs related to the acquisition of nine properties for a total of $339 million, which are in other expenses as prescribed by authoritative accounting guidance, rather than included in the cost basis of the acquisition as was the prior accounting treatment.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Fourth Quarter Operating Results For the fourth quarter of 2010, same-property comparisons (for 105 "Core" properties containing 35,798 apartment units owned since January 1, 2009) reflected an increase in total revenues of 1.4% compared to the same quarter a year ago.Net operating income ("NOI") increased by 3.8% from the fourth quarter of 2009.Property level operating expenses decreased by 2.0% compared to the prior year quarter, primarily due to decreases in natural gas heating costs, property insurance, and snow removal costs, which were partially offset by increases in water and sewer expense, repairs and maintenance costs, personnel expense and real estate taxes. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page 2 of 9 Average physical occupancy for the Core properties was 95.1% during the fourth quarter of 2010, up from 95.0% during the fourth quarter of 2009.Average monthly rental rates of $1,147 represent a 1.4% increase compared to the year-ago period. On a sequential basis, compared to the 2010 third quarter results for the Core properties, rental income (including utility recovery) increased 1.8% in the fourth quarter of 2010, total revenues increased 1.4%, expenses were up 4.0%, and net operating income decreased 0.3%.The sequential expense growth and NOI reduction can be attributed to the typical seasonality of higher gas heating and snow removal costs incurred in the fourth quarter.Average physical occupancy decreased 0.3% to 95.1%. Physical occupancy for the 3,063 apartment units acquired/developed between January 1, 2009 and December 31, 2010 averaged 89.4% during the fourth quarter of 2010, at average monthly rents of $1,273.Of the 3,063 apartment units, 2,614 units relate to communities acquired during 2010 with average occupancy of 93.8% and average monthly rents of $1,169.The remaining 449 units are newly developed apartments that commenced leasing in 2010.The initial lease-up level at 1200 East West Highway and The Courts at Huntington Station reached an average 73.7% for the quarter with average monthly rents of $1,873.See additional information below in the acquisitions/dispositions and development sections. Year-to-Date Operating Results For the year ended December 31, 2010, same-property comparisons for the Core properties reflected an increase in total revenues of 0.3% and a decrease in total expenses of 1.7%, resulting in a 1.7% increase in net operating income compared to 2009.Property level operating expenses declined primarily due to decreases in electricity, natural gas heating costs, repairs and maintenance and property insurance, which were partially offset by an increase in water and sewer expense, personnel expense and snow removal costs. Average physical occupancy for the Core properties was 95.2% during 2010, up from 94.8% a year ago, with average monthly rental rates of $1,136, a decrease of 0.2% over the prior year. Acquisitions/Dispositions As previously reported, on October 18, 2010, the Company acquired a 120-unit townhome apartment community located in Aurora, Illinois, a suburb of Chicago, for a total purchase price of $14.5 million.In 2010, the Company purchased a total of nine properties with 2,614 units for a combined price of $339 million (before mortgage assumption fair market value adjustments). There were no dispositions of apartment communities during 2010. Development In December 2010, the Company completed construction on 1200 East West Highway in SilverSpring, Maryland.Move-ins began in mid-March.Currently, 100% of the 247 units are leased. The Company has one community currently under construction, The Courts at Huntington Station.Phase One, comprised of 202 units, is substantially complete and 90.6% of the units are leased.Construction on Phase Two (219 units), which is underway, is scheduled to be completed in the second quarter of 2011 and is projected to reach stabilized occupancy a year later. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page3 of 9 Capital Markets Activities As of December 31, 2010, the Company’s ratio of debt-to-total market capitalization was 48.9% (based on a December 31, 2010 stock price of $55.49 to determine equity value), with $57million outstanding on its $175 million revolving credit facility and $11 million of unrestricted cash on hand.Total debt of $2.6 billion was outstanding, at rates of interest averaging 5.2% and with staggered maturities averaging approximately seven years.Approximately 90% of total indebtedness is at fixed rates.Interest coverage for the quarter averaged 2.3 times and the fixed charge ratio averaged 2.2 times. During the fourth quarter of 2010, the Company refinanced maturing loans with a principal balance of $284 million and a weighted average interest rate of 5.8%.The new loans placed were for $408 million with a weighted average interest rate of 4.6%.In 2010, the Company refinanced a total of $427 million with a weighted average interest rate of 6.0% with new loans in the amount of $628 million with a weighted average interest rate of 4.7%.The annual interest savings generated by these transactions is approximately $5.6million. “The Company continues to benefit from its multifamily focus as the Government Sponsored Enterprises Fannie Mae and Freddie Mac were very active in lending to apartment owners in 2010.The Company was able to reduce 2011 maturities from $299 million at the beginning of the year to $45 million at December 31, 2010.Additionally, the reduction in annual interest from these transactions will add approximately $0.11 per share to 2011 FFO per share,” said DavidP. Gardner, Executive Vice President and Chief Financial Officer. As previously announced, the Company has filed with the Securities and Exchange Commission to initiate an At-The-Market (ATM) equity offering program through which it may sell up to 3.6million common shares.No shares have been issued through this program to date.If and when shares are issued, the Company intends to use the net proceeds from the offering for general corporate purposes, which may include the repayment of debt, working capital, capital expenditures, acquisitions, development and redevelopment of apartment communities. On February 10, 2011, the Company amended and extended until August 31, 2012 its $175million unsecured line of credit agreement.The amended agreement includes a one-year extension at the Company’s option, lowers the spread over LIBOR, the unused facility fee and the cap rate used for asset valuation purposes, and eliminates the LIBOR floor. Outlook For 2011, the Company expects FFO between $3.30 and $3.46 per share, which will produce FFO per share growth of 6.3% to 11.5% when compared to 2010 results.This guidance range reflects management’s current assessment of economic and market conditions.The assumptions for the 2011 projections are included with the published supplemental information. Dividend Increase Declared The Company today announced a $0.04 per share increase to its regular quarterly cash dividend on common shares.The increase of 6.9% raises the quarterly dividend from $0.58 per share to $0.62 for the quarter ended December 31, 2010.The dividend is payable on March 4, 2011 to shareholders of record on February 28, 2011 and is equivalent to an annualized rate of $2.48 per Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page4 of 9 share.The current annual dividend represents a 4.5% yield based on yesterday's closing price of $55.26.Home Properties’ common stock will begin trading ex-dividend on February 24, 2011. “The Board’s decision to increase the quarterly dividend reflects the better-than-anticipated same-store net operating income and Funds From Operations growth in 2010 and expectations that this trend will further improve in 2011,” said Pettinella. Corporate Governance At its February meeting, in anticipation of the retirement from the Board of Directors of Co-Chairs Nelson B. Leenhouts and Norman Leenhouts, the Board appointed Clifford W. Smith, Jr. as Chairof the Board, effective following the May 3, 2011 annual shareholders’ meeting.An independent director since the Company’s initial public offering in 1994, Smith is Professor of Finance at the William E. Simon Graduate School of Business Administration of the University of Rochester.The Leenhouts are retiring from the Board having reached the Company’s mandatory Board retirement age.They retired as Co-CEOs of Home Properties on January 1, 2004. The Board also approved a shareholder-friendly revised Executive Retention Plan that eliminates both the excise tax gross-up payment to certain executives upon termination of employment following a change in control and the rights of those executives to terminate employment for any reason during a 30-day window following the one-year anniversary of a change in control, converting the Plan into a full “double trigger” plan.The Company also adopted new stock ownership guidelines requiring executive officers to acquire and retain certain levels of equity ownership in the Company. Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, sales, market geographic breakdown, debt and new development.The supplemental information is available via the Company's website through the "Investors" section, e-mail or facsimile upon request. Fourth Quarter and Full Year 2010 Earnings Conference Call The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AMET to review and comment on the information reported in this release.To listen to the call, please dial 800-913-1647 (International 212-231-2900).An audio replay of the call will be available through February 25, 2011, by dialing 800-633-8284 or 402-977-9140 and entering the passcode 21485981. The Company webcast, which includes audio and a slide presentation, will be available, live at 11:00 AM and archived by 1:00 PM, through the "Investors" section home page of the website homeproperties.com. First Quarter 2011 Conference/Event Schedule Home Properties’ President and CEO, Edward J. Pettinella, is scheduled to participate in a roundtable presentation and question and answer session at the 2011 Citi Global Property CEO Conference in Hollywood, Florida, on Tuesday, March 15, 2011 at 9:30 AM ET.Details on how to access any presentation or related materials will be available at homeproperties.com in the “Investors” section. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page5 of 9 First Quarter 2011 Earnings Release and Conference Call The first quarter financial results are scheduled to be released after the stock market closes on Thursday, May 5, 2011.A conference call, which will be simultaneously webcast, is scheduled for Friday, May 6, 2011 at 11:00AM ET and is accessible following the above instructions. This press release contains forward-looking statements.Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved.Factors that may cause actual results to differ include general economic and local real estate conditions, the weather and other conditions that might affect operating expenses, the timely completion of repositioning and new development activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. Home Properties is a publicly traded apartment real estate investment trust that owns, operates, develops, acquires and rehabilitates apartment communities primarily in selected Northeast and Mid-Atlantic markets.Currently, Home Properties owns and operates 115 communities containing 38,861 apartment units.For more information, visit Home Properties’ website at homeproperties.com. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page6 of 9 HOME PROPERTIES, INC. SUMMARY OF OCCUPANCY AND PROPERTY OPERATING RESULTS Avg. Physical Fourth Quarter Results: Occupancy(a) 4Q 2010 4Q 2010 vs. 4Q 2009 % Growth Average Monthly Base Rent / Rental Total Total 4Q 2010 4Q 2009 Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % % %) % Acquisition Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA Avg. Physical Year-To-Date Results: Occupancy(a) YTD 2010 YTD 2010 vs. YTD 2009 % Growth Average Monthly Base YTD YTD Rent / Rental Total Total Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ %) % %) % Acquisition Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA (a) Average physical occupancy is defined as total possible rental income, net of vacancy expense, as a percentage of total possible rental income.Total possible rental income is determined by valuing occupied units at contract rates and vacant units at market rents. (b) Core Properties consist of 105 properties with 35,798 apartment units owned throughout 2009 and2010. (c) Acquisition Properties consist of 11 properties with 3,063 apartment units acquired/developed subsequent to January1, 2009. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page7 of 9 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Year Ended December 31 December 31 Rental income $ Property other income Interest income 5 41 27 59 Other income 1 79 Total revenues Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses 35 - - Total expenses Income from continuing operations Discontinued operations Income (loss) from discontinued operations ) ) ) Gain (loss) on disposition of property - ) Discontinued operations ) Net income Net income attributable to noncontrolling interest ) Net income attributable to common stockholders $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income available to common stockholders $ Real property depreciation and amortization Noncontrolling interest (Gain) loss on disposition of property - ) 13 ) Loss from early extinguishment of debt in connection with sale of real estate - - - FFO - basic and diluted (1) $ Pursuant to the revised definition of Funds From Operations adopted by the Board of Governors of the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, noncontrolling interest and extraordinary items plus depreciation from real property.In 2009, the Company added back debt extinguishment costs which were incurred as a result of repaying property specific debt triggered upon sale as a gain or loss on sale of the property.Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition.The Company believes all adjustments not specifically provided for are consistent with the definition.Other similarly titled measures may not be calculated in the same manner. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page8 of 9 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended Year Ended December 31 December 31 FFO – basic and diluted $ FFO – basic and diluted $ Acquisition costs of closed deals included in other expenses 35 - - Operating FFO (2) $ FFO – basic and diluted $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense AFFO (3) $ Operating FFO $ Recurring non-revenue generating capital expenses ) Addback of non-cash interest expense Operating AFFO (2) (3) $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ Net income – diluted $ FFO – basic $ FFO – diluted $ Operating FFO (2) $ AFFO (3) $ Operating AFFO (2) (3) $ Common Dividend paid $ Operating FFO is defined as FFO as computed in accordance with NAREIT definition, adjusted for the addback of acquisition costs on closed deals. Adjusted Funds From Operations ("AFFO") is defined as gross FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $800 per apartment unit in 2010 and 2009.Non-cash interest expense of the exchangeable senior notes in accordance with ASC 470-20 (formerly APB14-1) has been added back for 2010 and 2009.The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock.Diluted includes additional common stock equivalents. Table of Contents Home Properties Reports Fourth Quarter and Full Year 2010 Results For Immediate Release:February 17, 2011 Page9 of 9 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) December 31, 2010 December 31, 2009 Land $ $ Construction in progress Buildings, improvements and equipment Accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable Prepaid expenses Deferred charges Other assets Total assets $ $ Mortgage notes payable $ $ Exchangeable senior notes Line of credit Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For further information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Charis W. Warshof, Vice President, Investor Relations, (585) 295-4237 ### Table of Contents OWNED COMMUNITY RESULTS FOURTH QUARTER 2010 4Q '10 versus 4Q '09 % Growth # of Date 4Q '10 4Q '10 4Q '09 Rental Total Total Total 4Q '10 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI Baltimore Region Annapolis Roads 6/17/2010 $ % n/a n/a n/a n/a n/a Bonnie Ridge 7/1/1999 $ % %) % Canterbury Apartments 7/16/1999 $ % % % %) % %) Charleston Place 9/30/2010 $ % n/a n/a n/a n/a n/a Country Village 4/30/1998 $ % %) % Dunfield Townhomes 11/1/2007 $ % %) % Falcon Crest 7/16/1999 $ % Fox Hall Apartments 3/29/2007 $ % %) % Gateway Village 7/16/1999 $ % % % %) %) % Heritage Woods 10/4/2006 $ % Middlebrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Mill Towne Village Apts 5/31/2001 $ % % % %) %) % Morningside Heights 4/30/1998 $ % % % %) % %) Owings Run 7/16/1999 $ % %) % Ridgeview at Wakefield Valley 1/13/2005 $ % %) % Saddle Brooke Apartments 10/29/2008 $ % Selford Townhomes 7/16/1999 $ % % % %) %) %) The Coves at Chesapeake 11/20/2006 $ % % % %) %) % The Greens at Columbia 7/29/2010 $ % n/a n/a n/a n/a n/a Timbercroft Townhomes 7/16/1999 $ % %) % Top Field 10/4/2006 $ % %) Village Square Townhomes 7/16/1999 $ % %) % Westbrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Woodholme Manor 3/31/2001 $ % %) Total Baltimore Region $ % %) % % Boston Region Gardencrest 6/28/2002 $ % Highland House 5/31/2006 $ % % % %) %) %) Liberty Place 6/6/2006 $ % %) % Stone Ends 2/12/2003 $ % The Heights at Marlborough 9/7/2006 $ % % %) % %) % The Meadows at Marlborough 9/7/2006 $ % % %) % %) % The Townhomes of Beverly 2/15/2007 $ % %) % The Village at Marshfield 3/17/2004 $ % % % %) % %) Westwoods 35 4/30/2007 $ % %) % Total Boston Region $ % %) % % Chicago Region Blackhawk 10/20/2000 $ % % %) % % %) Courtyards Village 8/29/2001 $ % % % %) %) % Cypress Place 12/27/2000 $ % % %) % % %) Lakeview Townhomes 10/18/2010 $ % n/a n/a n/a n/a n/a The Colony 9/1/1999 $ % % %) %) % %) The New Colonies 6/23/1998 $ % %) % Total Chicago Region $ % % %) % % %) % Florida Region The Hamptons 7/7/2004 $ % % %) % %) % Vinings at Hampton Village 7/7/2004 $ % % % %) %) %) Total Florida Region $ % % %) % %) % % Long Island, NY Region Bayview / Colonial 11/1/2000 $ % %) % Cambridge Village 82 3/1/2002 $ % %) % Crescent Club Apartments 9/30/2010 $ % n/a n/a n/a n/a n/a Devonshire Hills 7/16/2001 $ % % %) % % % Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % % % %) %) %) Holiday Square 5/31/2002 $ % Lake Grove Apartments 2/3/1997 $ % %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % South Bay Manor 61 9/11/2000 $ % % % %) % %) Southern Meadows 6/29/2001 $ % %) % Stratford Greens 3/1/2002 $ % %) % Westwood Village Apts 3/1/2002 $ % %) % Woodmont Village Apts 97 3/1/2002 $ % %) % Yorkshire Village Apts 40 3/1/2002 $ % %) Total Long Island Region $ % %) % % Maine Region Liberty Commons 8/30/2006 $ % % % %) %) % Redbank Village 7/7/1998 $ % %) Total Maine Region $ % %) % Page 10 Table of Contents OWNED COMMUNITY RESULTS FOURTH QUARTER 2010 4Q '10 versus 4Q '09 % Growth # of Date 4Q '10 4Q '10 4Q '09 Rental Total Total Total 4Q '10 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI New Jersey Region Barrington Gardens 3/1/2005 $ % %) % Chatham Hill Apartments 1/30/2004 $ % % %) % % % East Hill Gardens 33 7/7/1998 $ % %) % Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/7/1998 $ % %) % Northwood Apartments 1/30/2004 $ % %) % Oak Manor 77 7/7/1998 $ % % %) % %) % Pleasant View 7/7/1998 $ % % % %) %) % Pleasure Bay 7/7/1998 $ % % % %) % %) Royal Gardens Apartments 5/28/1997 $ % Wayne Village 7/7/1998 $ % %) Windsor Realty 67 7/7/1998 $ % Total New Jersey Region $ % %) % % Philadelphia Region Castle Club 3/15/2000 $ % %) % Chesterfield 9/23/1997 $ % % % %) %) % Curren Terrace 9/23/1997 $ % % %) %) %) % Glen Brook 7/28/1999 $ % Glen Manor 9/23/1997 $ % % % %) % %) Golf Club 3/15/2000 $ % %) % Hill Brook Place 7/28/1999 $ % %) % Home Properties of Bryn Mawr 3/15/2000 $ % %) % Home Properties of Devon 3/15/2000 $ % % % %) % %) New Orleans Park 7/28/1999 $ % % %) %) % %) Racquet Club 7/7/1998 $ % % % %) % %) Racquet Club South 5/27/1999 $ % % %) %) % %) Ridley Brook 7/28/1999 $ % % %) % % % Sherry Lake 7/23/1998 $ % The Brooke at Peachtree Village 8/15/2005 $ % %) The Landings 11/25/1996 $ % Trexler Park 3/15/2000 $ % %) % Trexler Park West 8/15/2008 $ % William Henry 3/15/2000 $ % %) % Total Philadelphia Region $ % Washington, D.C. Region 1200 East West Under Construction $ % n/a n/a n/a n/a n/a Braddock Lee 3/16/1998 $ % %) % Cider Mill 9/27/2002 $ % %) % Cinnamon Run 12/28/2005 $ % %) % Courts at Huntington Station Under Construction $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % %) % Elmwood Terrace 6/30/2000 $ % % %) % %) % Falkland Chase 9/10/2003 $ % %) % Mount Vernon Square 12/27/2006 $ % %) % Orleans Village 11/16/2000 $ % % %) %) %) % Park Shirlington 3/16/1998 $ % Peppertree Farm 12/28/2005 $ % % % %) %) %) Seminary Hill 7/1/1999 $ % % % %) %) %) Seminary Towers 7/1/1999 $ % % % %) %) % Tamarron Apartments 7/16/1999 $ % % % %) %) %) The Apts at Wellington Trace 3/2/2004 $ % % %) % %) % The Courts at Fair Oaks 9/30/2010 $ % n/a n/a n/a n/a n/a The Manor - MD 8/31/2001 $ % % % %) %) %) The Manor - VA 2/19/1999 $ % % %) %) %) % The Sycamores 12/16/2002 $ % %) % Village at Potomac Falls 8/5/2010 $ % n/a n/a n/a n/a n/a Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % %) % Westchester West 12/30/2008 $ % %) % Woodleaf Apartments 3/19/2004 $ % %) % Total Washington, D.C. Region $ % %) % % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % %) % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Page 11 Table of Contents OWNED COMMUNITY RESULTS December YTD YTD '10 versus YTD '09 % Growth # of Date YTD '10 YTD '10 YTD '09 Rental Total Total Total YTD '10 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI Baltimore Region Annapolis Roads 6/17/2010 $ % n/a n/a n/a n/a n/a Bonnie Ridge 7/1/1999 $ % % %) % %) % Canterbury Apartments 7/16/1999 $ % Charleston Place 9/30/2010 $ % n/a n/a n/a n/a n/a Country Village 4/30/1998 $ % %) % Dunfield Townhomes 11/1/2007 $ % % % %) % %) Falcon Crest 7/16/1999 $ % %) Fox Hall Apartments 3/29/2007 $ % % % %) %) % Gateway Village 7/16/1999 $ % Heritage Woods 10/4/2006 $ % Middlebrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Mill Towne Village Apts 5/31/2001 $ % %) % Morningside Heights 4/30/1998 $ % % %) %) % %) Owings Run 7/16/1999 $ % %) % Ridgeview at Wakefield Valley 1/13/2005 $ % Saddle Brooke Apartments 10/29/2008 $ % % %) % %) % Selford Townhomes 7/16/1999 $ % %) % The Coves at Chesapeake 11/20/2006 $ % % % %) %) % The Greens at Columbia 7/29/2010 $ % n/a n/a n/a n/a n/a Timbercroft Townhomes 7/16/1999 $ % %) % Top Field 10/4/2006 $ % %) Village Square Townhomes 7/16/1999 $ % % %) % % % Westbrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Woodholme Manor 3/31/2001 $ % % % %) % %) Total Baltimore Region $ % %) % % Boston Region Gardencrest 6/28/2002 $ % % %) % %) % Highland House 5/31/2006 $ % % %) % %) % Liberty Place 6/6/2006 $ % % %) % %) % Stone Ends 2/12/2003 $ % % %) %) %) %) The Heights at Marlborough 9/7/2006 $ % % %) %) %) % The Meadows at Marlborough 9/7/2006 $ % % %) %) %) % The Townhomes of Beverly 2/15/2007 $ % % %) % %) % The Village at Marshfield 3/17/2004 $ % % %) %) %) % Westwoods 35 4/30/2007 $ % % %) % %) % Total Boston Region $ % % %) % %) % % Chicago Region Blackhawk 10/20/2000 $ % % %) %) % %) Courtyards Village 8/29/2001 $ % % %) %) %) % Cypress Place 12/27/2000 $ % % %) %) % %) Lakeview Townhomes 10/18/2010 $ % n/a n/a n/a n/a n/a The Colony 9/1/1999 $ % % %) %) % %) The New Colonies 6/23/1998 $ % % %) %) % %) Total Chicago Region $ % % %) %) % %) % Florida Region The Hamptons 7/7/2004 $ % % %) %) % %) Vinings at Hampton Village 7/7/2004 $ % % %) %) %) %) Total Florida Region $ % % %) %) % %) % Long Island, NY Region Bayview / Colonial 11/1/2000 $ % Cambridge Village 82 3/1/2002 $ % Crescent Club Apartments 9/30/2010 $ % n/a n/a n/a n/a n/a Devonshire Hills 7/16/2001 $ % Hawthorne Court 4/4/2002 $ % %) % Heritage Square 80 4/4/2002 $ % %) % Holiday Square 5/31/2002 $ % Lake Grove Apartments 2/3/1997 $ % % % %) %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % % % %) % %) South Bay Manor 61 9/11/2000 $ % % % %) % %) Southern Meadows 6/29/2001 $ % %) % Stratford Greens 3/1/2002 $ % % %) % % % Westwood Village Apts 3/1/2002 $ % % %) %) %) %) Woodmont Village Apts 97 3/1/2002 $ % %) % Yorkshire Village Apts 40 3/1/2002 $ % %) Total Long Island Region $ % %) % % Maine Region Liberty Commons 8/30/2006 $ % %) % Redbank Village 7/7/1998 $ % % % %) % %) Total Maine Region $ % % % %) % %) % Page 12 Table of Contents OWNED COMMUNITY RESULTS December YTD YTD '10 versus YTD '09 % Growth # of Date YTD '10 YTD '10 YTD '09 Rental Total Total Total YTD '10 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI New Jersey Region Barrington Gardens 3/1/2005 $ % %) % Chatham Hill Apartments 1/30/2004 $ % % %) %) %) %) East Hill Gardens 33 7/7/1998 $ % %) % Hackensack Gardens 3/1/2005 $ % %) % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/7/1998 $ % %) % Northwood Apartments 1/30/2004 $ % % %) %) %) % Oak Manor 77 7/7/1998 $ % % %) %) %) % Pleasant View 7/7/1998 $ % % %) % %) % Pleasure Bay 7/7/1998 $ % % %) %) % %) Royal Gardens Apartments 5/28/1997 $ % %) % Wayne Village 7/7/1998 $ % % %) %) %) % Windsor Realty 67 7/7/1998 $ % Total New Jersey Region $ % % %) % %) % % Philadelphia Region Castle Club 3/15/2000 $ % % % %) %) %) Chesterfield 9/23/1997 $ % % %) %) %) %) Curren Terrace 9/23/1997 $ % % %) %) %) %) Glen Brook 7/28/1999 $ % % %) % % % Glen Manor 9/23/1997 $ % % %) %) % %) Golf Club 3/15/2000 $ % % %) % %) % Hill Brook Place 7/28/1999 $ % %) % Home Properties of Bryn Mawr 3/15/2000 $ % Home Properties of Devon 3/15/2000 $ % % %) %) %) %) New Orleans Park 7/28/1999 $ % % %) %) %) %) Racquet Club 7/7/1998 $ % % %) % % % Racquet Club South 5/27/1999 $ % % %) %) % %) Ridley Brook 7/28/1999 $ % % %) %) % %) Sherry Lake 7/23/1998 $ % % %) %) % %) The Brooke at Peachtree Village 8/15/2005 $ % %) % The Landings 11/25/1996 $ % % %) %) %) %) Trexler Park 3/15/2000 $ % % %) % %) % Trexler Park West 8/15/2008 $ % %) % William Henry 3/15/2000 $ % % %) % % %) Total Philadelphia Region $ % % %) %) %) %) % Washington, D.C. Region 1200 East West Under Construction $ % n/a n/a n/a n/a n/a Braddock Lee 3/16/1998 $ % %) % Cider Mill 9/27/2002 $ % Cinnamon Run 12/28/2005 $ % %) Courts at Huntington Station Under Construction $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % Elmwood Terrace 6/30/2000 $ % % %) % %) % Falkland Chase 9/10/2003 $ % %) % Mount Vernon Square 12/27/2006 $ % % %) % %) % Orleans Village 11/16/2000 $ % % %) %) %) % Park Shirlington 3/16/1998 $ % % %) % % % Peppertree Farm 12/28/2005 $ % %) % Seminary Hill 7/1/1999 $ % % % %) %) % Seminary Towers 7/1/1999 $ % % % %) %) % Tamarron Apartments 7/16/1999 $ % % % %) %) %) The Apts at Wellington Trace 3/2/2004 $ % % % %) %) %) The Courts at Fair Oaks 9/30/2010 $ % n/a n/a n/a n/a n/a The Manor - MD 8/31/2001 $ % %) % The Manor - VA 2/19/1999 $ % % %) %) %) %) The Sycamores 12/16/2002 $ % % %) %) %) %) Village at Potomac Falls 8/5/2010 $ % n/a n/a n/a n/a n/a Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % % %) %) %) % Westchester West 12/30/2008 $ % % %) %) %) % Woodleaf Apartments 3/19/2004 $ % %) % Total Washington, D.C. Region $ % %) % % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % % %) % %) % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Page 13 Table of Contents Physical Occupancy Comparison By Region - Core Properties Sequential Comparison Fourth Quarter 2010 vs. Third Quarter 2010 Region % Units 4Q '10 3Q '10 Variance Washington, D.C. % % % %) Baltimore % % % %) New Jersey, Long Island % Philadelphia % Boston % % % %) Chicago % Florida % Maine % % % %) Total Core % % % %) Year over Year Comparison Fourth Quarter 2010 vs. Fourth Quarter 2009 Region % Units 4Q '10 4Q '09 Variance Washington, D.C. % Baltimore % % % %) New Jersey, Long Island % Philadelphia % Boston % Chicago % Florida % % % %) Maine % % % %) Total Core % December vs. Quarter Comparison Region % Units Dec '10 4Q '10 Variance Washington, D.C. % Baltimore % % % %) New Jersey, Long Island % % % %) Philadelphia % Boston % % % %) Chicago % Florida % Maine % Total Core % % % %) Page 14 Table of Contents Net Operating Results - Core Properties Sequential Results Fourth Quarter 2010 vs. Third Quarter 2010 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % Baltimore % % % %) % New Jersey, Long Island % %) Philadelphia % Boston % %) %) % %) Chicago % %) Florida % % % %) % Maine % % % %) % Total Core % %) Year Over Year Results Fourth Quarter 2010 vs. Fourth Quarter 2009 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % % % %) % Baltimore % % % %) % New Jersey, Long Island % % % %) % Philadelphia % Boston % % % %) % Chicago % %) Florida % % % %) % Maine % %) Total Core % % % %) % Reflects net change in base rental revenues before utility reimbursements and economic occupancy changes. Page 15 Table of Contents Percentage change in New Lease and Renewal Lease Rents compared to Expiring Lease Rents 4Q 1Q 2Q 3Q 4Q Region New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % %) % %) % Baltimore %) % %) % New Jersey, Long Island %) % %) % Philadelphia %) % %) % Boston %) % %) % %) %) % Chicago %) % %) % %) % %) % % % Florida %) % %) % %) % %) % %) % Maine %) % %) % %) % Total Core %) % %) % %) % Spread(1) 7.6% 5.8% 2.5% 1.1% 2.5% January February March April May June Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % %) % %) % %) % %) % % % Baltimore %) % %) % %) % New Jersey, Long Island %) % %) % %) % %) % Philadelphia %) % %) % %) % Boston %) % %) % %) % %) % %) % %) % Chicago %) % %) % %) % %) % %) % %) % Florida %) % %) % %) % %) % %) % % % Maine % %) % Total Core %) % %) % %) % %) % %) % % % Spread(1) 6.6% 6.3% 4.3% 3.9% 2.4% 1.3% July August September October November December Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % Baltimore % New Jersey, Long Island % Philadelphia % Boston % %) % % % Chicago %) % %) % %) % Florida %) % % % %) % %) % %) % %) % Maine % %) % %) % %) % % % Total Core % Spread(1) 1.6% 0.4% 1.4% 2.0% 2.8% 2.8% Spread is the gap between the percentage change in rents on new leases compared to renewed leases. Page 16 Table of Contents Resident Statistics Top Six Reasons for Moveouts - Owned Communities 4Q '10 3Q '10 2Q '10 1Q '10 4Q '09 3Q '09 2Q '09 1Q '09 Year '10 Year '09 Year '08 Year '07 Eviction/skip % Employment related % Transfer w/in HME % Location convenience/ apartment size % Home purchase % Rent level % Traffic - Core Turnover - Core Signed Signed Traffic Traffic Leases Leases 4Q '10 YTD '10 4Q '10 YTD '10 vs. vs. vs. vs. 4Q '09 YTD '09 4Q '09 YTD '09 4Q '10 4Q '09 YTD '10 YTD '09 Region Baltimore % %) %) %) % Boston %) %) %) %) % Chicago %) % %) %) % Florida % Long Island %) % %) %) % Maine % New Jersey % Philadelphia %) %) % %) % Washington, D.C. % % %) %) % Total Core % % % %) % Bad Debt as % of Rent and Utility Recovery - Core 4Q '10 4Q '09 YTD '10 YTD '09 % Page 17 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % YTD % 4Q '10 4Q '09 Variance Variance YTD '10 YTD '09 Variance Variance Rent $ $ $ % $ $ $ % Utility recovery ) %) % Rent including recoveries % % Other income 30 % % Total income % % Operating & maintenance ) ) % ) ) % Net Core Properties NOI $ $ $ % $ $ $ % Physical Occupancy % Weighted Avg Rent per Unit $ $ $
